Citation Nr: 1513172	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a heart disorder, to include as secondary to service-connected hypertension.  

2.  Entitlement to a compensable evaluation for hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1966 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veterans Benefits Management System does not include any additional documents pertinent to the present appeal.  The Veteran's Virtual VA claims file includes records from the Jacksonville VA Outpatient Clinic (OPC) for treatment from April 2009 to February 2012; however, the RO reviewed these treatment records in the January 2013 statement of the case (SOC).  

In addition, with his March 2013 substantive appeal, the Veteran submitted a lay statement written by his wife.  The agency of original jurisdiction (AOJ) did not review this lay statement in a supplemental statement of the case.  Although this lay statement constitutes additional evidence subject to 38 C.F.R. § 20.1304(c), a recent law amended 38 U.S.C.A. § 7105 to allow initial review of additional evidence by the Board unless the appellant specifically requests, in writing, initial review by the AOJ.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, § 501, 126 Stat. 1165 (2012) (to be codified at 38 U.S.C.A. § 7105).  This provision became effective on February 2, 2013, and is applicable in this case, as the Veteran filed his substantive appeal after that date.

The underlying merits of the claim for service connection for a heart disorder and entitlement to an increased evaluation for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a March 1989 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a heart disorder.  The RO notified the Veteran of that decision and of his appellate rights in May 1989, but he did not appeal.  The Veteran submitted no evidence or information pertaining to a heart condition within one year of that decision.  

2.  The evidence received since the March 1989 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a heart condition.


CONCLUSIONS OF LAW

1.  The March 1989 rating decision denying service connection for a heart disorder is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).  

2.  The evidence received since the March 1989 rating decision is new and material, and the claim for service connection for a heart disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened Veteran's claim of service connection for a heart condition.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.

In a March 1989 rating decision, the RO previously considered and denied the Veteran's December 1988 claim of entitlement to service connection for heart problems.  He did not appeal file a notice of disagreement with that determination.  Moreover, the Veteran did not submit any evidence or other information pertaining to a heart condition within one year of the issuance of that decision in May 1989.  38 C.F.R. § 3.156(b).  Therefore, the March 1989 rating decision became final.  38 U.S.C.A. § 7105(d)(3), 38 C.F.R. §§ 20.302, 20.1103.  Thus, his claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  

In October 2010, the Veteran filed an application to reopen his claim for service connection for a heart disorder.  The RO denied that claim on the merits in the March 2011 decision on appeal, citing the November 2010 VA examination.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In the March 1989 rating decision, the RO noted there was no evidence of heart disease.

Since the March 1989 rating decision, the Veteran has submitted Dr. J.D.'s August 2011 Disability Benefits Questionnaire (DBQ) showing an assessment of aortic insufficiency and mitral insufficiency.  The March 2011 VA treatment records also reference an October 2009 echocardiogram performed by Dr J.D. showing valvular heart disease.  In addition, the November 2010 VA examiner noted a systolic murmur.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a heart disorder.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a heart condition is reopened, and to this extent only, the appeal is granted.



REMAND

A remand is required to obtain treatment records from Dr. J.D.  In this regard, the Board notes that Dr. J.D.'s August 2011 DBQ references a June 2010 EKG and a July 2011 echocardiogram, but the DBQ does not include the results of these tests.  The March 2011 VA treatment records also reference an October 2009 echocardiogram performed by Dr. J.D, and the Veteran reported an echocardiogram performed by him at the November 2010 VA examination.  

In addition, as discussed above, the Veteran was afforded a VA examination in November 2010 in connection with his claim.  The examiner reviewed the claims file, but the Veteran did not submit Dr. JD's DBQ until August 2011, and as discussed above, the examiner would not have had the opportunity to review the treatment records and diagnostic test results.  The examiner also did not note the May 1983 in-service diagnosis of a systolic murmur and did not provide an adequate medical opinion.  

Moreover, the Veteran argued in May 2013 that his symptoms of hypertension have increased.  Therefore, the Board finds that an additional VA examination and medical opinion is needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his heart condition.  This request should include Dr. J.D.'s treatment record and any records from Dr. M.M.C. for treatment since September 2009.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA treatment records.  This request should specifically include any records from the Jacksonville OPC for treatment since February 2012.

2.  After obtaining any outstanding VA and private treatment records, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any heart disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service VA and private treatment records, and lay statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has a heart disorder that is causally or etiologically related to his military service.  He or she should discuss the service treatment records showing a diagnosis of a systolic murmur in May 1983.  

The examiner should also state whether it is at least as likely as not that the Veteran has a heart disorder that is either caused by or permanently aggravated by his service-connected hypertension.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  After obtaining any outstanding VA and private treatment records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the private treatment records.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, he or she should indicate the predominant diastolic and systolic pressures and whether the Veteran requires continuous medication for control of his blood pressure.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


